DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/0/2021 has been entered.

Status of Claims
Claims 1, 3-8, 10-15, and 17 are presented for examination.
Claims 2, 9 , and 16 are cancelled.
Claims 1, 3-8, 10-15, and 17 are allowed.

Invention
The Present invention teaches "An autonomous or semi-autonomous vehicle may improve the overall safety of other vehicles by determining an action of a proximate vehicle based on sensor data and determining one or more expected visual cues associated with the determined action. One or more images of the proximate vehicle 

Reason for Allowance
Claims 1, 3-8, 10-15, and 17 are allowed.
          The claimed subject matter is allowed based on the Applicants’ Remarks/Arguments presented on 05/17/2021, Pages 1-4. Further, the cited references fail to anticipate or render the claimed limitations, i.e., combined with other limitations claimed in the claimed subject matter, obvious, over any of the prior art of record, alone or in combination.
               Dependent claims 3-7, 10-14, and 17 are either directly or indirectly dependent upon independent claims 1, 8, and 15, therefore, are allowed in view of their dependence upon claims 1, 8, and 15.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          Winter et al. (US Pub. No.: 2012/ 0176499 A1) teaches “A state of a rear vehicle light is detected. A camera system integrated in a vehicle generates an image of an environment in front of the vehicle. An evaluation unit connected to the camera system detects at least one vehicle contained in the image, defines an image range associated with said vehicle, and divides the image range into sub-ranges comprising at least a left sub-range and a right sub range. A segmentation of the sub-ranges into image segments is performed by way of the evaluation unit on the basis of brightness values of points contained in said sub-ranges. At least one brightest image segment is extracted from each of said sub-ranges, and the extracted image segments are checked for whether they can be associated with a particular vehicle light in an ON state.”

          Fechner et al. (US Pub. No.: 2008/0165028 A1) teaches “An image processing method for detecting the activation of brake lights of vehicles driving in front, which do not emit an additional or a changed modulated signal during the braking procedure, has been presented. For this purpose, an image sensor or an image sensor system is aligned to a point in front of the vehicle, the camera images are fed into a memory and a motor vehicle driving in front is identified by means of a pattern recognition method on the image; in addition, following the detection of the vehicle, image areas are determined which contain brake lights to a high degree of probability.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667